Citation Nr: 1011777	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The Veteran currently has a bilateral sensorineural hearing 
loss disability which is not related to a disease or injury 
in service; the Veteran's hearing loss was not manifested 
within one year of separation from service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability is not due to 
any incident of service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in February 2007.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  




Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's diagnosed hearing loss 
is April 2006, over three decades after service.  The Veteran 
concedes, moreover, he did not notice symptomatology of 
hearing loss until one decade after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends he was exposed to acoustic trauma in the 
military working as a military policeman in Vietnam.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id. 
at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 confirms service in Vietnam as a 
military policeman, and therefore, in-service acoustic trauma 
is conceded.  The Veteran's service treatment records, 
however, are silent as to any complaints, treatment or 
diagnoses of hearing loss.  The Veteran's January 1972 
separation examination includes audiological testing within 
normal limits and, indeed, with near perfect auditory acuity 
scores as defined in the regulations.  See id.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has bilateral 
hearing loss related to his in-service noise exposure or any 
other remote incident in service. The Board concludes he does 
not. 

After service, the Board finds noteworthy that the Veteran 
was afforded a VA examination in March 1972 (a mere two 
months after separation) for an unrelated claim.  At that 
time, the Veteran specifically denied any hearing loss.

The Veteran concedes he did not notice any symptomatology of 
hearing loss until the 1980s, one decade after service.  His 
claims folder, on the other, hand, does not reflect any 
treatment, complaints or diagnosis of hearing loss until 
April 2006, over three decades after service.  At that time 
the Veteran was diagnosed with normal sloping to moderate 
sensorineural hearing loss bilaterally.  No opinion with 
regard to likely etiology was rendered.

The Veteran was afforded a VA examination in April 2008 where 
the examiner reviewed the claims file, to include service 
treatment records, noted the Veteran's contention that he 
first experienced hearing loss symptomatology in the 1980s 
and further indicated a history of unprotected exposure to 
hazardous military noise as well as civilian noise.  At that 
time, auditory examination revealed bilateral moderate, high 
frequency, sensorineural hearing loss.  With regard to 
etiology, the examiner found it "less likely than not" that 
the Veteran's hearing loss is service related.  The examiner 
explained that neither the claims file nor the Veteran 
himself indicates in-service hearing loss.  "Current 
research does not support the concept of delayed onset of 
hearing loss" and, therefore, the examiner opined the 
Veteran's hearing loss is more likely related to his civilian 
occupational noise exposure.  

In support of his claim, the Veteran submitted a May 2008 
opinion rendered by a private audiologist, Dr. Sinks.  In her 
report, she indicates she reviewed the Veteran's military 
records and the Veteran's April 2008 VA examination report.  
She further noted the Veteran's military noise exposure, and 
his post-service exposure working as a "riveter/driller."  
The Veteran contends, however, that he always wears hearing 
protection at his occupation.  He further informed Dr. Sinks 
of occasional recreational noise exposure.  Based on the 
Veteran's contentions and her review of military records, the 
April 2008 VA examination and "histopathology literature," 
to include "the American College of Occupation and 
Environmental Medicine" Dr. Sinks opined that the Veteran's 
hearing loss is "at least as likely as not related to his 
military noise exposure."  She rationalized that outer hair 
cell damage in the cochlea occurs prior to an individual ever 
showing a threshold shift on an audiogram and that medical 
literature also supports the finding that "noise exposure 
without hearing protection can cause and/or contribute to 
noise-inducted hearing loss...."

To reconcile the conflicting evidence, the Veteran was 
afforded an additional VA examination in November 2008.  The 
examiner indicated reviewing the claims file as well as the 
Veteran's description of military noise exposure, to include 
on firing ranges and from explosions, and post-military noise 
exposure, to include a 40 year occupational history working 
in an aircraft assembly plant, which the Veteran described as 
a noisy atmosphere.  The Veteran also stated, however, that 
he routinely wears ear protection at work.  The examiner also 
noted the Veteran is a recreational hunter.  The examiner, 
similar to the April 2008 examiner, emphasized the fact that 
the Veteran's separations examination indicates the Veteran's 
hearing was well within normal limits.  The examiner opined 
that "it is not likely that the hearing loss [the Veteran] 
has now is related to his military service."  In support of 
his opinion, the examiner cited the "Institute of Medicine 
Study of Military Hearing Loss and Tinnitus" dated September 
2005 finding no scientific basis for delayed or late onset of 
noise-induced hearing loss.  Aside from the records showing a 
diagnosis of hearing loss decades after the Veteran's 
military service, the Veteran concedes he did not experience 
hearing loss symptomatology until the 1980s, at least one 
decade after service.

The Board finds the VA examinations in this case extremely 
persuasive.  They are based on a thorough examination and a 
complete review of the claims folder.  The November 2008 VA 
examiner, in addition, also reviewed Dr. Sinks' opinion and 
found medical literature premised on military noise exposure 
to be more persuasive than those cited by Dr. Sinks.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement. See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In this case, the Board concludes that while Dr. Sinks' 
opinion is competent evidence, it is less persuasive than the 
April 2008 and November 2008 VA examinations for the 
following reasons.

Both the April 2008 and November 2008 VA examiners premised 
their opinion primarily on the delayed onset of the Veteran's 
hearing loss.  The Veteran himself conceded he did not 
experience hearing loss symptomatology until a decade after 
his military service.  The November 2008 VA examiner, 
specifically, further cited to medical literature premised 
specifically on military noise exposure related to hearing 
loss.

In contrast, Dr. Sinks noted some "histopathology 
literature" that indicates "outer hair cell damage in the 
cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram."  Dr. Sinks, however, does 
not quantify this finding or specifically relate it to the 
Veteran's fact pattern.  In the Veteran's case, the delayed 
on-set of hearing loss symptomatology is not a mere month or 
even a year, but rather a decade after his military noise 
trauma.  The first objective evidence of hearing loss, 
moreover, is over three decades after service.  Similarly, 
Dr. Sinks notes literature that indicates, in general, that 
noise exposure without hearing protection can cause and/or 
contribute to noise-induced hearing loss in individuals.  
This, again, is not specifically related to the Veteran's 
fact pattern by Dr. Sinks.  

In general generic medical literature, which are not applied 
to or otherwise address the facts in this particular 
Veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  The Board further finds the medical 
literature referenced by Dr. Sinks does not proffer a 
definitive medical conclusion and, therefore, cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In contrast, the medical literature referenced by the 
November 2008 VA examiner conclusively found no scientific 
basis for delayed or late onset noise-induced hearing loss.  
The November 2008 VA examiner further found this relevant in 
the context of the Veteran's specific facts, namely that his 
hearing loss symptomatology did not manifest itself for at 
least a decade after service.  

The Board further finds the November 2008 VA examiner's 
report to be the most persuasive opinion because of the 
detailed description of the Veteran's various noise 
exposures.  The examiner described the Veteran's military 
noise exposure to include firing ranges and explosions 
without ear protection.  The examiner further noted a 40 year 
history of post-service occupational noise exposure in an 
aircraft assembly plant where he routinely wore ear 
protection.  The examiner also noted the Veteran to be a 
hunter. 

In contrast, Dr. Sinks goes into great detail describing the 
Veteran's military noise exposure, but merely notes the 
Veteran's post-service occupation as a "riveter/driller."  
Dr. Sinks does not elaborate on the number of years the 
Veteran was exposed to post-military occupational or 
recreational noise exposure.  Rather, she merely references 
the Veteran's occupation and his "occasional recreational 
noise exposure" further indicating the Veteran reported 
always wearing hearing protection on the job.  

All medical opinions of record indicate the Veteran did not 
have hearing protection in the military, but routinely wore 
hearing protection after service on the job.  In contrast, it 
is unclear whether Dr. Sinks, in rendering her opinion, was 
aware that the Veteran had a 40 year occupational history of 
noise exposure versus less than two years of military noise 
exposure.  A medical opinion based upon incomplete factual 
information is not probative.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

For these reasons, the Board finds Dr. Sinks' opinion less 
probative and less persuasive than the remainder of the 
medical evidence, especially the November 2008 VA 
examination.  

As indicated throughout this opinion, the Board has 
considered the Veteran's statements that he suffered with 
hearing difficulties since the 1980s, approximately one 
decade after service.  In accordance with the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  It is for this reason 
the Board accepts the Veteran's recollection of hearing 
symptomatology since the 1980s.  As explained above, however, 
the Veteran's claim fails based upon the lack of persuasive 
medical nexus associating his in-service noise exposure to a 
current disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
competent, probative and persuasive evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   

In other words, even accepting the Veteran's allegations, the 
Board finds the most persuasive medical evidence is against a 
finding that his reported symptomatology is related to his 
military noise exposure or any other incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


